Barker, J.
Assuming that the land taken by the Commonwealth was similar to and in the same vicinity with that the value of which was in issue, and that the taking was sufficiently near in point of time to make evidence of a sale competent under the familiar rule stated in Chandler v. Jamaica Pond *279Aqueduct, 122 Mass. 305, testimony as to the amount received by its owner as damages awarded by a jury for its taking was incompetent. In Wyman v. Lexington & West Cambridge Railroad, 13 Met. 316, 326, Dewey, J., after deciding that evidence of an actual sale of adjacent land was competent, gaid: “ If it had been a price fixed by a jury, or in any way compulsorily paid by the party, the evidence of such payment would be inadmissible.” A price so fixed represents only the opinion of those who make it, and, as the grounds and reasons of their opinion are not known, and they cannot be presumed to have been qualified experts, and cannot be subjected to cross-examination by the parties whose rights the evidence will affect, their opinion is not competent evidence to show the value of other land. In White v. Fitchburg Railroad, 4 Cush. 440, it was held that evidence of the amount paid under an award of arbitrators for adjoining land taken from another owner by the same defendant was rightly excluded. See also Cobb v. Boston, 112 Mass. 181, 184; Providence & Worcester Railroad v. Worcester, 155 Mass. 35, 40. Exceptions overruled.